Citation Nr: 1547715	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  13-33 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of the right eye as a result of eye surgery.

2.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for pulmonary embolism and thrombocytopenia as a result of eye surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that denied the benefits sought on appeal.  

The Veteran testified before the undersigned at a hearing at the RO in August 2015.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a psychiatric disorder as a result of right eye surgery was raised by the Veteran at his August 2015 hearing, but has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of right eye surgery, to include additional disability of the right eye and pulmonary embolism and thrombocytopenia.

The Veteran asserts that he incurred additional disability when he underwent surgery on his right eye at the Pittsburgh VA Medical Center (VAMC) on April 3, 2007.  In particular, the Veteran contends that he experiences multiple complications following the surgery, including weakening and drooping of the eyelid; pain in the right eye; dizziness; fatigue; and vision loss, including cloudy vision, double vision, loss of depth perception, and floaters in the right eye.  He also contends that the surgeon failed to properly perform the surgery, including giving him multiple eye drops in a short span of time that resulted in his losing consciousness at his follow-up appointment and being hospitalized for over a week, during which time he developed pulmonary embolism and pneumonia.  

A review of the Veteran's treatment records from the Pittsburgh VAMC indicates that he underwent eye surgery on April 3, 2007, to remove a cataract in his right eye.  Following that surgery, the Veteran was seen the next day as a follow-up and was administered several sets of eye drops.  Shortly thereafter, the Veteran became lightheaded and short of breath and lost consciousness; he was admitted to the critical care unit of the VAMC and remained hospitalized for two weeks.  Records of that hospitalization reflect that his physicians initially thought the Veteran had experienced a vasovagal reaction causing the loss of consciousness.  However, testing revealed that the likely cause of the incident was a pulmonary embolism.  The Veteran was prescribed a six-month regimen of Coumadin to address any potential clotting disorders, but the medication was discontinued in February 2008, at which time he was prescribed baby aspirin as a preventative, which he continues to take.  Since the hospitalization, the Veteran has continued to complain of a number of problems with his right eye and has undergone two surgeries to address ptosis of the eyelid and brow.  He was diagnosed in July 2012 with pseudophakia, hypertropia, and refractive error; in July 2013 with diplopia since the cataract surgery; and in October 2013 with a "longstanding ocular inflammation" as well as areas of corneal pigment and "stromal haze" in the right eye.  

Also of record is report of a VA examination conducted in March 2013.  At that time, the ophthalmological examiner diagnosed the Veteran with pseudophakia, ptosis, and corneal scarring in the right eye, as well as a left fourth cranial nerve palsy.  The examiner noted that the April 2007 right eye surgery resulted in complications of cystoid macular edema, which resolved, and acknowledged the Veteran's complaint of experiencing a floater and green haze in the right eye, as well as tiredness of the eyes and dizziness, following the surgery.  Examination revealed an irregularly shaped right pupil as well as bilateral diplopia, which was attributed to the left fourth cranial nerve palsy.  Ptosis and corneal scarring on the right were also noted, and the examiner specifically attributed the Veteran's decrease in visual acuity to the corneal scars.  In turn, the examiner found the scars to be a result of herpetic infection in the Veteran's right eye, which predated the April 2007 surgery.  The examiner also stated that the Veteran's fourth nerve palsy is not related to the right eye surgery but failed to offer any opinion regarding the Veteran's reported eye pain and tiredness, cloudy vision, dizziness, loss of depth perception, or floaters in the right eye.

In relevant part, 38 U.S.C.A. § 1151 provides that:

Compensation shall be awarded for a "qualifying additional disability" in the same manner as if such additional disability was service connected if the disability was:

(a) . . . not the result of the veteran's willful misconduct and- (1) . . . was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary . . . and the proximate cause of the disability . . . was- (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 

38 U.S.C.A. § 1151 (West 2014).

Thus, to obtain benefits under 38 U.S.C. § 1151(a), a claimant must show: (1) a "qualifying additional disability," (2) directly caused by the treatment furnished by VA, and (3) a proximate cause that is either the result of a fault on the part of VA or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(1) (2015).  To establish that the proximate cause of a qualifying additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, the claimant must show either (1) that VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or (2) that VA furnished the care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

In addition, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Board notes that no comprehensive review of the record by a medical practitioner has been accomplished with regard to the Veteran's contentions that the medications used in conjunction with his April 2007 surgery and after care caused him to develop a pulmonary embolism and thrombocytopenia.  Further, the Mach 2013 VA ophthalmological examiner did not provide opinions regarding all of the Veteran's complained-of right eye symptoms.  In this case, the Board is not at liberty to assess any possible correlation between the surgery or medication prescribed to the Veteran and the disorders from which he allegedly suffers.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions).  In light of the above considerations, the Board concludes that further medical examination and opinion are needed to fully and fairly evaluate the Veteran's claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of right eye surgery, including additional disability of the right eye, pulmonary embolism, and thrombocytopenia.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  

In this connection, the examiner must review the Veteran's entire file, to include records from the April 2007 surgery and subsequent hospitalization at the Pittsburgh VAMC, and conduct thorough ophthalmological examination of the Veteran.  The examiner must render an opinion as to whether the Veteran has an additional right eye disability or any other disability, to include residuals of pulmonary embolism or thrombocytopenia, as a result of the April 2007 surgical procedure or any medications given to him in relation to that procedure or his recovery.  If any such additional disability is found, the examiner must opine as to whether the surgical procedure itself, the VA treating physician's administration of eye drops during the Veteran's follow-up visit, or any other medication or care provided caused any such disability.  If the examiner finds that the proximate cause of any such additional disability was the Veteran's treatment by VA providers, he or she must opine whether the development of such disorder was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA; or whether the development of such a disability was not reasonably foreseeable.  See 38 U.S.C.A. § 5103A(d) (West 2014); see also 38 C.F.R. § 3.361(d) and (i) (2015).  

In doing so, the physician must consider the lay assertions of the Veteran regarding his purported symptomatology and review the medical evidence of record to determine what, if any, residuals of the procedure the Veteran now suffers.  The examiner must comment in particular on the post-surgical diagnoses of ptosis, pseudophakia and hypertropia, refractive error, diplopia, "longstanding ocular inflammation," and areas of corneal pigment and "stromal haze" in the right eye, and must discuss whether those diagnoses are etiologically linked to the April 2007 procedure or subsequent hospitalization.  The examiner must also address the Veteran's contentions that he has experienced multiple complications following the surgery, including weakening and drooping of the eyelid; pain in the right eye; dizziness; fatigue; and vision loss, including cloudy vision, double vision, loss of depth perception, and floaters in the right eye.  If further examination or consultation with another specialist is necessary, such should be undertaken and any findings included in the examiner's final report.

The physician must provide diagnoses of each disability from which the Veteran currently suffers that can be etiologically linked to the April 2007 right eye surgery.  The physician must offer a well-reasoned and detailed opinion specifically addressing whether any such diagnosed disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, to include specifically the April 2007 right eye surgery performed at the Pittsburgh VAMC and the follow-up care provided after the surgery.  In rendering these opinions, the examiner must address the Veteran's contentions that since the surgery, he has experienced multiple right eye symptoms, including weakening and drooping of the eyelid; pain in the right eye; dizziness; fatigue; and vision loss, including cloudy vision, double vision, loss of depth perception, and floaters in the right eye, and has also experienced complications from the pulmonary embolism and thrombocytopenia.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination and advise him that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2015).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner(s).  All examiners' reports must reflect consideration of the Veteran's documented medical history and assertions.

The examination must be conducted with a view toward determining diagnoses of any residuals of right eye surgery the Veteran currently experiences.  The physician must conduct full ophthalmological examination of the Veteran, thoroughly review the claims file (in particular, the records of the April 2007 right eye surgery and subsequent hospitalization), and provide diagnoses of each residual disability the Veteran currently experiences as a result of the right eye surgery conducted at the Pittsburgh VAMC in April 2007.  The examiner must specifically address whether any such residual disability from the Veteran's right eye surgery was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

In this regard, the physician must discuss the Veteran's claims that he currently experiences multiple right eye symptoms, including weakening and drooping of the eyelid; pain in the right eye; dizziness; fatigue; and vision loss, including cloudy vision, double vision, loss of depth perception, and floaters in the right eye as a result of the April 2007 surgery.

Additionally, the examiner must address the following questions:  
* Was any additional disability proximately caused by an event not reasonably foreseeable?  
* Was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

A detailed explanation for all conclusions reached by the examiner must be provided.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion(s).

2.  After completing the requested actions and any additional notification and/or development deemed warranted, re-adjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

